438 F.2d 530
Barney SAXON, Plaintiff-Appellant,v.AUTOMATIC RETAILERS OF AMERICA, INC., Defendant-Appellee.
No. 30065.
United States Court of Appeals, Fifth Circuit.
Feb. 11, 1971.

R. Clifford Fulford, Max Pope, Robert C. Garrison, Birmingham, Ala., for appellant; Levine, Fulford & Pope, Birmingham, Ala., of counsel.
Robert G. Tate, Birmingham, Ala., for appellee; Thomas, Taliaferro, Forman, Burr & Murray, Birmingham, Ala., of counsel.
Before CLARK, Associate Justice,1 and GEWIN and RONEY, Circuit judges.
PER CURIAM:


1
In this diversity case Saxon contends that the district court erred in holding that he was not entitled to reformation of a stock option agreement.  It is our opinion that the trial court decided the case correctly.  Saxon v. A.R.A. Services, Inc.  (Formerly Automatic Retailers of America, Inc.), 322 F. Supp. 1309 (N.D.Alabama 1970).


2
Judgment affirmed.



1
 Associate Justice United States Supreme Court (Ret.), sitting by designation